DETAILED ACTION

In response to the Amendment filed February 2, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 21 – 24 and 26 are allowable over the Prior Art of Record because it fails to teach or suggest a laser level comprising a second protective structure extending from the control mechanism housing, the second protective structure comprising a plurality of second legs and a plurality of second flanges; a removable battery pack connected to the mechanism housing and disposed between one of the plurality of first flanges and one of the plurality of second flanges; and wherein the plurality of first legs are made of a different material than the plurality of first flanges in combination with the remaining limitations of the claims.

Claims 27, 29, 35 and 36 are allowable over the Prior Art of Record because it fails to teach or suggest a laser level comprising Serial No. 16/951,076Page 3 of 11a second protective structure, the second protective structure comprising a plurality of second legs and a plurality of second flanges; wherein the plurality of first legs extend outwardly from the mechanism housing to the plurality of first flanges; wherein the plurality of second legs extend outwardly from the mechanism housing to the plurality of second flanges; and wherein the plurality of second legs extend outwardly and downwardly from the mechanism housing in combination with the remaining limitations of the claims.

Claims 30 – 34 and 41 are allowable over the Prior Art of Record because it fails to teach or suggest a laser level comprising: a mechanism housing; a laser projector which projects a laser beam onto a surface; a first protective structure, the first protective structure comprising a plurality of first legs and a plurality of first flanges; Serial No. 16/951,076Page 4 of 11a second protective structure, the second protective structure comprising a plurality of second legs and a plurality of second flanges; wherein the plurality of first legs extend outwardly from the mechanism housing to the plurality of first flanges; wherein the plurality of second legs extend outwardly from the mechanism housing to the plurality of second flanges; wherein the plurality of first flanges are parallel to the plurality of second flanges in combination with the remaining limitations of the claims.

Claims 37 and 38 are allowable over the Prior Art of Record because it fails to teach or suggest a laser level comprising Serial No. 16/951,076Page 4 of 11a second protective structure, the second protective structure comprising a plurality of second legs and a plurality of second flanges; wherein the plurality of first legs extend outwardly from the mechanism housing to the plurality of first flanges; wherein the plurality of second legs extend outwardly from the mechanism housing to the plurality of second flanges; wherein the plurality of first flanges are parallel to the plurality of second flanges in combination with the remaining limitations of the claims.

Claims 39, 40 and 42 are allowable over the Prior Art of Record because it fails to teach or suggest a laser level comprising Serial No. 16/951,076Page 4 of 11a second protective structure, the second protective structure comprising a plurality of second legs and a plurality of second flanges; wherein the plurality of first legs extend outwardly from the mechanism housing to the plurality of first flanges; wherein the plurality of second legs extend outwardly from the mechanism housing to the plurality of second flanges; wherein the plurality of first flanges are parallel to the plurality of second flanges in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Lee et al. (US Pub. No. 2021/0072024)
Lee et al. (US Pub. No. 2020/0033123)
Lee et al. (US Pub. No. 2018/0321034)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 25, 2022






/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861